Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 10/04/2021. Claims 1-5, 7-8, and 10-15 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 10/04/2021, Applicant amended Claims 1, 5, 7-8 and 10 -14, cancelled claim 6 and 9 and argued against all objections and rejections previously set forth in the Office Action dated 05/03/2021.

Claim Objections
4.	The following claims are objected to because of the following minor informalities:  
Claim 7:  Replace “The method of claim 6 …” with “The method of claim 5…”
Claim 10: Replace “The non-transitory computer-readable medium of claim 9…” 
“The non-transitory computer-readable medium of claim 8 …”
Appropriate correction is required

Claim Interpretation
5.		The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with a light emitting element” in Claims 1, 4 , 7 , 10 and 11.There is sufficient structure in the specification in at least Fig. 2 - [0039] or Fig. 7A - [0072] such that a person having ordinary skill in the art would understand the light emitting elements are Light emitting diode (LED). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


6.	Claims 1- 4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flum, (Pub. No.: US 20100014390 A1, Pub. Date: January 21, 2010) in view of Carrier (Pub No.: US 20080013757 A1, Pub. Date: January 17, 2008) in further view of Kamei (Pub No.: US 20100110843 Al, Pub. Date: May 6, 2010)

Regarding independent claim 1,
	Flum teaches a DJ media player (see Abstract illustrating rotatable DJ control device) comprising: 
a tangible platter having a platter housing rotatable coupled to the DJ media player and used to control an audio playback process (see Flum: Fig.6, [0015], [0038], “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player.”,  “rotatable member 10 that has a mode controls 38 that include scratch mode, needle drop mode, cue mode and dual scratch/needle drop mode or dual scratch/cue mode.” … cue points 26 are color-coded and the (simulated) current position of the music, as played by the CD player is shown color-coded at point 28. The position of the current music position will change dynamically as the song plays.”)
a first light emitting element disposed at a perimeter of the platter housing, (see Flum: Fig.11, [0047] , shows the LCD display 50 in scratch mode used to produce visual lighting the light emitting element configurable for displaying different colors (see for e.g. Flum: Fig.6, [0038], “Different cue points could be displayed in different colors. These colors could be visually linked to other displays either on the control surface or, if the control surface is linked to an external computer, in the computer's software. In addition, the touch sensitive display integrated into the control surface can provide other visual cues to the DJ. These include starting and ending points of tracks and track names.”, i.e. the platter can display different colors ); 
Flum does not explicitly teach the DJ media player wherein:
at least one controller, different from the platter, used to control an audio playback process; 
a second light emitting element associated with the at least one controller, the light emitting element configurable for displaying different colors; and 
an interface located on the media player for selecting a color to be associated with each audio playback process, 
wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter.
However, Carrier teaches a DJ media player wherein: 
at least one controller, different from the platter, used to control an audio playback process (see Carrier: Fig. 1, [0018], “controlling the playback of audio file interacts with the system through a user interface 102. The user interface typically includes one or more output devices, such as a display, through which status information for the playback system can be communicated to the user, and one or more input devices through which the user can provide input.”)
a second light emitting element associated with the at least one controller .the light emitting element configurable for displaying different colors (see Carrier: Fig. 8, [0060], “active snapshot are turned a different color, such as bright green. If another snapshot is triggered that has elements that override the contents of this snapshot, then overridden check boxes turn to another color, such as red. Therefore, when multiple snapshots are active, the user is able to see which snapshot elements are in use and which are overridden.”, i.e. the checkboxes or the user interface elements comprised light emitting elements ( diodes ) that have different colors) and 
an interface located on the media player for selecting a color to be associated with each audio playback process (see Carrier: Fig. 8, [0060],  “To help emphasize this precedence rule in the user interface, the check marks for an active snapshot are turned a different color, such as bright green. If another snapshot is triggered that has elements that override the contents of this snapshot, then overridden check boxes turn to another color, such as red. Therefore, when multiple snapshots are active, the user is able to see which snapshot elements are in use and which are overridden.”),
Flum and Carrier are in the same/similar field of endeavor of DJ media player apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Flum to include at least one controller (a user interface) that contain light emitting element with different color selection method to control an audio playback process as taught by Carrier. One would have been motivated to make such a combination in order to enhance usability of DJ media player by incorporating graphical user interface elements that are easy to operate with color coded information on display so that users can distinguish information clearly and quickly.
	Flum and Carrier does not explicitly teach or suggest the DJ media player wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter.
	However, Kamei teaches the method wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter (see Kamei : Fig. 1A , [0054] “content be displayed as easily recognizable by setting the A-side with red and the B-side with blue in advance (or, to be recognized intuitively, each operation area 20A, 20B or jog dial 21A, 21B of the apparatus is colored with red and blue, or colors of characters and background of the A-side display area E11 and the B-side display area E12 are changed to red/blue by electric spectaculars of each color). Moreover, in terms of the sort result, it may be possible to display 
	Because Flum and Carrier  in view of Kamei are in the same/similar field of endeavor of DJ media player apparatus , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Flum to include DJ media player wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter as taught by Kamei. After the modification of Flum and Carrier the platter or jog wheel or rotatable member 10 can display different colors selected or configured by the graphical user interface elements as taught by Kamei. One would have been motivated to make such a combination in order to enhance usability of DJ media player by incorporating graphical user interface elements that are easy to operate with color coded information on display so that users can distinguish information clearly and quickly( see Kamei [0023] -[0026]) 


Regarding claim 2,
	Flum - Carrier and Kamei teaches all the limitations of Claim 1. Flum - Carrier and Kamei further teaches the DJ media player wherein the interface is a graphical user interface on the display (see Flum: Fig. 11, [0047],”LCD display 50 in scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on a surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. i.e. the LCD display 50 is the Graphical user interface that displays different color cue)

Regarding claim 3,
	Flum - Carrier and Kamei teaches all the limitations of Claim 2. Flum - Carrier and Kamei further teaches the DJ media player wherein the display is a touchscreen display and one or more colors are selected by making contact with the touchscreen display ( see Flum :Fig. 9, [0044], “shows an embodiment using a touch sensitive display. In this embodiment, the display is a high resolution color LCD display 50 with a transparent capacitive sensing overlay 34. In this embodiment, the microprocessor 40 sends information to the display driver 52 based on input from the user's touching of the rotatable member surface, the state of the mode control switches 38 and the state of the display adjustment controls 54.” i.e. since the songs are color coded , selecting a song results in selecting different color )

Regarding claim 4,
	Flum - Carrier and Kamei teaches all the limitations of Claim 1. Flum - Carrier and Kamei further teaches a DJ media player wherein either of the first or second light emitting element is a light emitting diode (see Flum: Fig. 11, [0047], “shows the LCD display 50 in scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on a surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat . LCD video display 50 is considered as the palter housing that includes of the light emitting element)

Regarding independent claim 11,
	Claim 11 is directed to a non-transitory computer-readable medium claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding claim 12,
	Flum - Carrier and Kamei teaches all the limitations of Claim 11. Flum - Carrier and Kamei further teaches the DJ media player wherein the plurality audio playback process layers execute on the DJ media console or on a media player operatively coupled to the DJ media console ( see Kamei : Fig.1A, [0065], “The content list generation unit 120 is used to generate the content list of tracks read from the information recording medium 60, and has a CPU 121 to control the reproducing apparatus 1 integrally and a display control device 122 to perform display control for the liquid crystal display D as main devices. The content list generation unit 120 generates the content list per information recording medium 60 read by a plurality of reading mechanisms.”) See also Flum [0015] stating “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player. It can also be used in a DJ controller that connects to a computer. Unlike the phonographic turntable with a special time code LP record, this controller can be a light weight and low cost jog wheel or rotatable member based device or a highly sophisticated DJ control surface”

Regarding claim 13,
	Flum - Carrier and Kamei teaches all the limitations of Claim 12. Flum - Carrier and Kamei further teaches the DJ media player wherein at least one of the plurality audio playback process layers executes on the DJ media console (see Kamei: Fig.1A, [0065], “The content list generation unit 120 is used to generate the content list of tracks read from the information recording medium 60, and has a CPU 121 to control the reproducing apparatus 1 integrally and a display control device 122 to perform display control for the liquid crystal display D as main devices.”) See also Flum [0015] stating “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player. It can also be used in a DJ controller that connects to a computer. Unlike the phonographic turntable with a special time code LP record, this controller can be a light weight and low cost jog wheel or rotatable member based device or a highly sophisticated DJ control surface”

Regarding claim 14,
	Flum - Carrier and Kamei teaches all the limitations of Claim 12. Flum - Carrier and Kamei further teaches the DJ media player wherein at least one of the plurality audio playback process layers executes on a media player operatively coupled to the DJ media console ( see Kamei : Fig.1A, [0065], “The content list generation unit 120 is used to generate the content list of tracks read from the information recording medium 60, and has a CPU 121 to control the reproducing apparatus 1 integrally and a display control device 122 to perform display control Flum [0015] stating “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player. It can also be used in a DJ controller that connects to a computer. Unlike the phonographic turntable with a special time code LP record, this controller can be a light weight and low cost jog wheel or rotatable member based device or a highly sophisticated DJ control surface”

Regarding claim 15,
	Flum - Carrier and Kamei teaches all the limitations of Claim 11. Flum - Carrier and Kamei further teaches the DJ media player wherein at least multiple of the plurality of media players are DJ media consoles (see Carrier: Fig.2, [0022], user interface includes two deck modules). See also abstract stating that “A music and audio playback system is implemented on a computer with a playback engine that enables the operator, typically a disk jockey, to apply a variety of effects. The system may store one or more snapshots, or a combination of settings for a plurality of controls that are applied by the playback engine. The settings that may be stored in a snapshot may be for effects, deck controls and/or mix settings”) See also Flum [0015] stating “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player. It can also be used in a DJ controller that connects to a computer. Unlike the phonographic turntable with a special time code LP record, this controller can be a light weight and low cost jog wheel or rotatable member based device or a highly sophisticated DJ control surface”
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7-8 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Flum Pub. No.: US 20100014390 A1, Pub. Date: January 21, 2010) 

Regarding independent claim 5,
	Flum teaches the method for altering a DJ media player's appearance (see abstract), the method comprising: 
displaying a plurality of colors on a user interface (see Flum: Fig.6, [0038] , “upper surface of rotatable member 10 is divided into tracks 13, 14, by successive color-coded circular grooves 15, 16, 17, 18, 19, 20, and 21.”); 
receiving selection data identifying one of a plurality of colors (see Flum : Fig.8 ,[0043], “In cue mode, the DJ touches a specific position of the rotatable member 10 in order to create cue points 26 (reference points in the musical performance.” i.e. since each track is coded with successive color-coded circular grooves , selecting a track will result in selecting a color); and
-2-Application No. 16/476,483Attorney Docket No. 55018-00116US01 (55018-00190)associating the color identified by the received selection data with an audio playback process see Flum: Fig.11, [0047], scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on the surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat synchronized to the music.” i.e. scratch mode is one of the audio playback process) controllable by a tangible platter having a platter housing rotatable coupled to one of a plurality of media players operatively interconnected (See Flum: Fig.6, [0015], “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player. It can also be used in a DJ controller that connects to a computer. Unlike the phonographic turntable with a special time code LP record, this controller can be a light weight and low cost jog wheel or rotatable member based device or a highly sophisticated DJ control surface.”), the platter-2-Application No. 16/476,483Attorney Docket No. 55018-OO116USO1 (55018-00190) housing having a light emitting element disposed at a perimeter of the platter housing (See Flum: Fig.11, [0045], “the lighting effects are produced on a the surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat synchronized to the music.”)

Regarding claim 7, 
Flum teaches all the limitations of Claim 6. Flum further teaches the method wherein a color of the light emitting element is determined by which of a plurality of audio playback processes is currently controlled by the platter (see Flum: Fig.9, [0044], “shows an embodiment using a touch sensitive display. In this embodiment, the display is a high resolution color LCD display 50 with a transparent capacitive sensing overlay 34. In this embodiment, the microprocessor 40 sends information to the display driver 52 based on input from the user's touching of the rotatable member surface, the state of the mode control switches 38 and the state of the display adjustment controls 54.” i.e. since the songs are color coded , selecting a song results in selecting different color )

Regarding independent Claim 8,
	Claim 8 is directed to a non-transitory computer-readable medium claim and the claim have similar/same technical features and claim limitations as Claim 5 and is rejected under the same rationale.


Regarding Claim 10, 
	Claim 10 is directed to a non-transitory computer-readable medium claim and the claim have similar/same technical features and claim limitations as Claim 7 and is rejected under the same rationale.


Response to Arguments

Claim Rejections - 35 U.S.C. § 112(f), 
	The 35 U.S.C. 112 (f) claim interpretation objection regarding Claims 1, 4 , 7 , 10 and the newly added claim 11 is maintained in the rejection to make the record clear on the examiner interpretation of the light emitting element.

Claim Objection, 
	The claim objection to Claim 1 has been withdrawn.

3.	Claim Rejections - 35 U.S.C. § 103 and 35 U.S.C. § 102,

	Applicant’s prior art arguments see pages 6-8, filed on 07/27/2020, with respect to claims 1, 11, and 20 have been fully considered but they are not persuasive.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Specifically, the application asserts that the cited references of Flum, Carrier, and Kamei teachings are not sufficient to render the claims prima facie obvious. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Examiner respectfully disagrees. As shown in the office actin above, Flum does teach a DJ Media player comprising a tangible platter having a platter housing rotatable coupled to the DJ media player and used to control an audio playback process (see Flum: Fig.6, [0015], [0038], “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player.”,  “rotatable member 10 that has a mode controls 38 that include scratch mode, needle drop mode, cue mode and dual scratch/needle drop mode or dual scratch/cue mode.” … cue points 26 are color-coded and the (simulated) current position of the music, as played by the CD player is shown color-coded at point 28. The position of the current music position will change dynamically as the song plays.”). 
See reproduced Figure below to illustrate Flum’s device for manipulating audio in a disc jockey)

    PNG
    media_image1.png
    744
    693
    media_image1.png
    Greyscale

And Carrier does teach a DJ media player comprising at least one controller (a user interface) that contain light emitting element with different color selection method to control an audio playback process (see Carrier: Fig. 1, [0018], “controlling the playback of audio file interacts with the system through a user interface 102.”) and (see Carrier: Fig.8, [0060], ““active snapshot are turned a different color, such as bright green. If another snapshot is triggered that has elements that override the contents of this snapshot, then overridden check boxes turn to another color, such as red. Therefore, when multiple snapshots are active, the user is able to see which snapshot elements are in use and which are overridden.”, i.e. the checkboxes or the user interface elements comprised light emitting elements (diodes) that have different colors). ( see reproduced Figure below to illustrate Carrier’s  music and audio playback system is implemented on 

    PNG
    media_image2.png
    585
    751
    media_image2.png
    Greyscale

Furthermore Kamei does teach color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter (see Kamei : Fig. 1A , [0054] “content be displayed as easily recognizable by setting the A-side with red and the B-side with blue in advance (or, to be recognized intuitively, each operation area 20A, 20B or jog dial 21A, 21B of the apparatus is colored with red and blue, or colors of characters and background of the A-
(See reproduced Figure below to illustrate Kamei’s DJ media player that produce multiple content and two jog dials capable of performing a reproduction control of each of the two contents) 

    PNG
    media_image3.png
    555
    763
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify Flum and Carrier platter or jog wheel or rotatable member 10 to display different colors selected or configured by the graphical user interface elements as taught by Kamei. One would have been motivated to make such a combination in order to enhance usability of DJ media player by incorporating graphical user interface elements that are easy to Kamei [0023] -[0026])
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-4, 8, 10, and 11-15.
Further the applicant respectfully asserts that amended claim 5, is not anticipated by Flum. Claim 7 includes all the limitations of amended claim 5 and is likewise believed not anticipated by Flum for at least the same reasons as amended claim 5, as well as for the merits of its own respective limitations.
Examiner respectfully disagrees. As shown in the office actin above, Flum does teach a the method for altering a DJ media player's appearance by displaying a plurality of colors on a user interface (see Flum: Fig.6, [0038] , “upper surface of rotatable member 10 is divided into tracks 13, 14, by successive color-coded circular grooves 15, 16, 17, 18, 19, 20, and 21.”) and receiving selection data identifying one of a plurality of colors (see Flum : Fig.8 ,[0043], “In cue mode, the DJ touches a specific position of the rotatable member 10 in order to create cue points 26 (reference points in the musical performance.” i.e. since each track is coded with successive color-coded circular grooves , selecting a track will result in selecting a color); and-2-Application No. 16/476,483Attorney Docket No. 55018-00116US01 (55018-00190) associating the color identified by the received selection data with an audio playback process (see Flum: Fig.11, [0047], scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on the surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include i.e. scratch mode is one of the audio playback process) controllable by a tangible platter having a platter housing rotatable coupled to one of a plurality of media players operatively interconnected (See Flum: Fig.6, [0015], “a standalone DJ device that has a built in recording medium such as a DJ CD player, DJ hard disk based controller, or a DJ DVD player. It can also be used in a DJ controller that connects to a computer. Unlike the phonographic turntable with a special time code LP record, this controller can be a light weight and low cost jog wheel or rotatable member based device or a highly sophisticated DJ control surface.”), the platter-2-Application No. 16/476,483Attorney Docket No. 55018-OO116USO1 (55018-00190) housing having a light emitting element disposed at a perimeter of the platter housing (See Flum: Fig.11, [0045], “the lighting effects are produced on a the surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat synchronized to the music.”)
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 102 rejection has been remains sustained for Claims 5 and 7-8 and 10.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB-DOCUMENT-NUMBER

TITLE and DESCRIPTION
INVENTOR-INFORMATION
US 20160189699 A1
GARET; Francois
Device For Controlling At Least One Audio Or Video Signal With The Display Of Information, Corresponding Electronic Mixing Controller, Method And Computer Program Product
US 20190212971 A1 
Kawano; Hirokatsu
Acoustic Apparatus Control Operation Input Device And Acoustic Apparatus Control Operation Input Program
US-20190090328-A1
Sakagami; Kei
LIGHTING CONTROL DEVICE, LIGHTING CONTROL METHOD, AND LIGHTING CONTROL PROGRAM
US-20130123961-A1
Roman; Christopher
DISC JOCKEY CONTROLLER FOR A HANDHELD COMPUTING DEVICE
US-20120134512-A1
Mashita; Takashi
MIXER DEVICE, PLAYER, REPRODUCTION SYSTEM, METHOD OF CONTROLLING MIXER DEVICE, METHOD OF CONTROLLING PLAYER AND PROGRAM



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.W.S./Examiner, Art Unit 2177                                                                                                                                                                                                        
/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177